Title: From James Madison to John Armstrong, Jr., 18 October 1807
From: Madison, James
To: Armstrong, John, Jr.



Sir
Department of State October l8th. 1807

I have received since my last of July 15 your letters of May 12th. June 4. 7. 26. July 12. 24. August 3d. continued 15 and one of the 23d.
Your communications with Mr Champagny give some hope that our affairs with Spain may have been at length put into an effective course of adjustment; tho’ it is seen with regret that nothing has yet passed absolutely inconsistent with further delays, if these should be suggested by political views.  I cannot touch this subject without repeating that it is of the greatest importance that an end should be put to questions which have so long endangered the peace of the two nations, and which, if not settled amicably under the influence of the existing crisis, must more and more familiarize the parties to the prospect of an eventual settlement by force.  The approaching Session of Congress, will naturally expect some issue to the negotiation, and if disappointed, cannot fail to form calculations of the most serious kind.  It seems indeed impossible that a reliance on friendly adjustment can last much longer; and the moment it ceases, what is to resist the tendencies to collision and rupture?  The gross injustice of Spain in refusing indemnity for spoliations, in resisting our use of the Mobille, and in forcing the United States into expensive precautions against her encroaching and menacing operations on the Western side of the Mississippi, not to enter further into the just causes of complaint against her, has given a provocation to war which would long since have had its effect with a nation less disinclined to that extremity than the U States.  If Spain really wishes to live in peace with us, she must be infatuated not to hasten a removal of the obstacles to its continuance.
In the letter of the Prince of Benevento in answer to your intimation of the grounds on which our difference with Spain might be accommodated, it would seem that he construes your reference to the opinion of the French Government, as to the limits of Louisiana into an entire submission of them to the decision of the Emperor.  It is deemed by the President very important that such an idea should not be allowed to take root.  Considerations of different sorts require that the United States should be kept free, in the understanding of the French Government, as well as free in every other respect, to assert their rights against all parties, under the Convention of purchase.  It will be happy if the intervention of France as a party to that instrument, and as a common friend, to Spain and the United States should promote justice and peace between them; but the distinction must be kept in view between the opinion and the Counsel she may give in those capacities, and the authority of an Umpire.
Should the propositions stated by you to the Prince of Benevento as the terms of settlement with Spain be communicated to Spain, and be taken up as the basis of discussion, the President charges me to urge your endeavours for rendering the result as conformable as possible to the tenor of your instructions; and particularly for combining the spoliations and debts subsequent to the date of the Convention of 1802, with the provision for the latter and for avoiding the acceptance of funds in South America, in place of a deduction from the sum payable by the United States.
We hear that the public vessel charged with the demand of satisfaction for the outrage committed on the frigate Chesapeake, arrived in England about the last of August.  But we have received no account of the reception given to the demand by the British Government.  I can add nothing therefore to what was said in my letter to you by that conveyance with respect to the influence which our affairs with Great Britain ought to have on the adjustment of those with Spain.  The communications which you will doubtless have received from London, will best prescribe the course proper to be pursued.
The President has given attention to the recommendation by Genl Sebastiani, of Mr. Cherico, for Consular services in behalf of the United States at Constantinople, and allows due weight to the considerations in favor of such an appointment.  But being aware of the expence incident to such establishments in Mahometan Countries, he postpones a decision, till he shall receive such information with respect to that and other circumstances relating to the appointment as you may be able to procure and transmit.
The conduct of Dr. Davis, in several instances, since he last arrived in the Mediterranean, had presented him in very objectionable lights to the President, previous to the receipt of your letter stating the complaint against his imprudent and unmannerly proceeding towards the French Consul at Tripoli.
Your accounts and vouchers have been transmitted to the Treasury agreeably to your request.  It is understood that there will be some difficulty in settlement of them resulting from rules adopted at the Treasury of which you shall be more fully apprized hereafter.
Your letter of  has also been transmitted to the Treasury and as soon as we get the necessary information from thence you shall be advised whether any, and what alterations in it are wished for.
No invitation has yet been hinted of our accession to the commercial outlawry of Great Britain, and it is to be wished, for obvious reasons that the United States may avoid the dilemma in which such an invitation seconded by Russia and the rest of Europe would place them.  It is indeed manifest that the neutrality and security of our commerce is more advantageous to France and her allies, than our hostilities against England would be.  In this light the subject is viewed by the latter, and hence one of the sources of difficulty in settling our controversies with her.  This observation will intimate to you the expediency of availing yourself of occasions for making on the French Government the impressions best suited to the objects and sentiments of this Country.
Mr Peter Nairac will be the bearer of this dispatch.  He is charged with a claim upon the Spanish Government, on the part of Mr. Francis Breuil, arising from the loss of his ship George Washington, bound to Europe with a number of French passengers.
If Mr. Nairac should have any business with the French Government you will please to afford him your aid, as far as it may be proper.  I have the honor to be &c

James Madison

